As filed with the U.S. Securities and Exchange Commission on July 26, 2010 File No. 333-148689 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 JOHN HANCOCK FUNDS III (Exact Name of Registrant as Specified in Charter) 601 Congress Street Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 663-3241 (Registrants Area Code and Telephone Number) Thomas M. Kinzler 601 Congress Street Boston, Massachusetts 02110 (Name and Address of Agent for Service) With copies to: Mark P. Goshko, Esq. K&L Gates LLP One Lincoln Street Boston, Massachusetts 02111 JOHN HANCOCK FUNDS III (“Registrant”) CONTENTS OF REGISTRATION STATEMENT This Registration Statement contains the following papers and documents: Cover Sheet Contents of Registration Statement
